COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Omar Pimentel
Appellate case number:      01-21-00702-CR
Trial court case number:    2386503
Trial court:                County Criminal Court at Law No. 7 of Harris County

       Appellant, Omar Pimentel, filed a notice of appeal from the trial court’s December
8, 2021 order denying his pre-trial application for writ of habeas corpus. On January 28,
2022, appellant filed a motion to dismiss his appeal, stating that appellant has been found
not guilty, and as such, “the appeal is now moot.”
       While the motion is signed by appellant’s counsel of record, appellant has not signed
the motion. See TEX. R. APP. P. 42.2(a) (providing “appellant and his or her attorney must
sign” voluntary motion to dismiss in criminal case). Accordingly, appellant’s motion to
dismiss is denied.
      The Court will consider any future motion filed in compliance with Texas Rule of
Appellate Procedure 42.2(a).
       It is so ORDERED.

Judge’s signature: _____/s/ April Farris_____
                    Acting individually  Acting for the Court

Date: ___February 10, 2022___